Title: Nicholas P. Trist to James Madison, 8 November 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Nov. 8. ’27.
                            
                        
                         
                        Owing to my not attending Court on Monday I did not receive your favor of the 3d. till the next day. Nothing
                            has reached me concerning the papers you enquire after. I think it not unlikely, however, that Mr Sparks may have
                            entrusted them to Mr. Hilliard of Boston, who set out thence some weeks since, & has been daily looked for for a
                            good while. When he arrives, I shall ask if nothing was put into his hands for you.
                        Previous to leaving this house, I had caused all the most important of Mr Jefferson’s presses to be screwed
                            up. One of these, containing the Paris papers, I had never looked into until lately, when I opened it in search of some
                            paper Mr Sparks was anxious to obtain. In the drawer of this I found two more books of letters (which from the label on
                            the inside of the book are from 1787 to 1798) some of them from yourself, which no doubt from the period, are of a
                            peculiarly interesting character. At Mr Randolph’s desire, I shall send these & all others from you, to take
                            their place with the rest of your correspondence. This, either by the present post or an early one.
                        The papers to Mrs D. I shall probably have an opportunity of sending from Charlottesville this morning. The
                            article you were so good as to point out to me, I found very interesting. It recalled one of the passages you read to me
                            from Mr. Everett’s book, the last time I had the pleasure of being at Montpellier; and shews that he is not singular in
                            the view there taken of the position now occupied by G. Britain in the system of nations. What a change since Mr
                            Jefferson knew them & used to write about them! That the government then the most selfish in the world, should
                            become the most liberal & most cosmopolitan; as it seems to be considered, and I suppose bids fair to become
                            if it is not already, under such men as now direct public opinion there. It is an evidence of the identity of policy and
                            virtue, in the political as in the individual state: in proportion as they become enlightened as to their own interests,
                            they find those interests best promoted by principles which benefit others as well as themselves.
                        I have been very busily engaged since I last wrote, & have done nothing as yet in the report
                            business. You may make yourself easy on the subject, however, and calculate on its being attended to in time. Accept my
                            usual salutations of attachment & reverence
                        
                        
                            
                                Nichs. Ph: Trist 
                            
                        
                    